324 F.2d 957
Percival SPENCER, Plaintiff-Appellant,v.ALCOA STEAMSHIP COMPANY, Inc., Defendant-Appellee.
No. 152, Docket 28220.
United States Court of Appeals Second Circuit.
Argued Dec. 3, 1963.Decided Dec. 9, 1963.

Fink, Frank & Gerringer, New York City (Jacquin Frank and Herman B. Gerringer, New York City, on the brief), for plaintiff-appellant.
Haight, Gardner, Poor & Havens, New York City (J. Ward O'Neill and Francis X. Byrn, New York City, of counsel), for defendant-appellee.
Before MOORE, FRIENDLY and KAUFMAN, Circuit Judges.
PER CURIAM.


1
We affirm the order declining jurisdiction and dismissing the action on the opinion of Judge Abruzzo, 221 F. Supp. 343 (E.D.N.Y.1963).